     Case 2:19-cv-01132-JCM-EJY Document 64 Filed 12/07/20 Page 1 of 2




 1                                     UNITED STATES DISTRICT COURT
 2                                            DISTRICT OF NEVADA
 3                                                        ***
 4       SECURITIES AND EXCHANGE                                     Case No. 2:19-cv-01132-JCM-EJY
         COMMISSION,
 5
                              Plaintiff,
 6                                                                                  ORDER
               v.
 7
         JOHNNY R. THOMAS, et al.
 8
                             Defendants.
 9

10            This Order follows up on the Court’s hearing held on December 3, 2020. The parties agreed
11   to the following process:
12            1. The Court will return to the SEC, by password protected email, two copies of the typed
13                  and handwritten notes previously provided to the Court. This includes a copy of the notes
14                  in their unredacted form and a copy with the Court’s proposed redactions. The SEC shall
15                  review the Court’s redactions and either accept them as is or seek changes. 1
16            2. The SEC shall complete its review of the Court’s proposed redactions no later than ten
17                  (10) court days following the date of this Order.
18            3. If the SEC accepts the redactions proposed by the Court, the SEC shall produce to
19                  Defendants the redacted notes together with a privilege log that provides sufficiently
20                  detailed information such that Defendants are reasonably able to determine whether to
21                  challenge any redaction. In the absence of requested changes, the production to
22                  Defendants shall occur no later than thirty (30) court days following the date of this
23                  Order.
24            4. Even if the SEC agrees with the Court’s redactions and seeks no changes, Defendants are
25                  not precluded from challenging the Court’s redactions once the redacted notes and
26
     1
              The Court notes that it received two copies of John Crimmins’ April 22, 2016 typed notes. The substantive
27   content of the two versions are identical. Margaret Smith provided Mr. Crimmins with redline changes that are
     substantially limited to correcting minor grammatical and typographical error. The redline version of Mr. Crimmins’
28   April 22, 2016 notes need not be produced or listed on the privilege log.
                                                            1
     Case 2:19-cv-01132-JCM-EJY Document 64 Filed 12/07/20 Page 2 of 2




 1            privilege log is received. Any motion by Defendants raising such a challenge must be

 2            preceded by a telephonic or videoconference meet and confer between Defendants and

 3            the SEC. A motion challenging the Court’s redactions filed by Defendants (or any subset

 4            thereof) shall be made no later than thirty (30) court days following Defendants’ receipt

 5            of the redacted notes and privilege log from SEC. The normal briefing schedule,

 6            pursuant to Local Rule, shall thereafter apply.

 7         5. If the SEC seeks changes to the Court’s proposed redactions, the SEC shall file a motion

 8            under seal that shall clearly identify all requested changes and the basis for the same. The

 9            SEC shall simultaneously file a redacted copy of its motion, which shall be served on

10            Defendants, to which it shall attach a privilege log that provides sufficiently detailed

11            information such that Defendants may determine whether to challenge any redaction

12            made by Plaintiff or the Court.

13         6. If the SEC files a motion seeking changes to the Court’s proposed redactions, such

14            motion shall be filed no later than thirty (30) court days following the date of this

15            Order. The normal briefing schedule, pursuant to Local Rule, shall apply.

16         7. Nothing in this Order precludes the parties from agreeing to disclosures in addition to

17            those approved by the Court.

18         IT IS SO ORDERED this 7th day of December, 2020.

19

20
                                                 ELAYNA J. YOUCHAH
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                    2
